UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2210


LINDA SANDERS,

                       Plaintiff - Appellant,

          v.

DEERFIELD EPISCOPAL RETIREMENT COMMUNITY, INCORPORATED,

                       Defendant - Appellee,

          and

DEERFIELD E. RETIREMENT,

                       Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Max O. Cogburn, Jr.,
District Judge. (1:13-cv-00202-MOC-DLH)


Submitted:   January 15, 2015             Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linda Sanders, Appellant Pro Se.  Jonathan Woodward Yarbrough,
CONSTANGY BROOKS & SMITH, LLP, Asheville, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Linda Sanders appeals from the district court’s order

adopting      the     recommendation        of     the    magistrate      judge     and

dismissing her civil action without prejudice for failure to

perfect      service     in   a    timely       manner   on   Defendant    Deerfield

Episcopal Retirement Community, Incorporated.                     We have reviewed

the record and find no reversible error.                    Accordingly, we affirm

for    the   reasons     stated     by    the    district     court.      Sanders    v.

Deerfield           Episcopal        Retirement          Cmty.,        Inc.,        No.

1:13-cv-00202-MOC-DLH (W.D.N.C. Oct. 6, 2014).                    We dispense with

oral    argument       because     the    facts    and   legal    contentions       are

adequately     presented      in    the    materials     before    this    court    and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                            3